On March 8, 2010, the court issued an order indicating that Kevin Breen, as a licensed attorney, was not required to seek leave to file an appeal on behalf of Prasad Bikkani. On March 19, 2010, Breen presented a motion for extension of time to file an appeal and indicated that the decision of March 8, 2010, was in conflict with the court’s decision in 2008-1667, which struck his documents for failure to seek leave. A memorandum in opposition to the motion for extension of time was also filed.
It is ordered by the court, sua sponte, that this order extends the time by 45 days from the date of this entry for attorney Kevin Breen to file a notice of appeal and memorandum in support of jurisdiction of the January 4, 2010 court of appeals decision.
Pfeifer, Acting C.J.